Citation Nr: 0031571	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-15 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
compensation benefits in the amount of $2,316.30.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to July 
1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision from the Department of Veterans 
Affairs (VA) Regional Office (RO), which denied entitlement 
to a waiver of the recovery of an overpayment of compensation 
benefits in the amount of $2,316.30.



FINDINGS OF FACT

1.  The RO has determined that compensation benefits to the 
veteran were overpaid in the amount of $2,316.30.

2.  The veteran filed a request for a waiver of the recovery 
of an overpayment of compensation benefits in May 1998.

3.  In a March 1999 decision, the RO determined that a waiver 
of the recovery of an overpayment of compensation benefits in 
the amount of $2,316.30 was not warranted because the 
veteran's May 1998 waiver request was not timely filed.

4.  The record does not reflect any notice to the veteran of 
the amount of the indebtedness in question or of the 
requirement that a waiver request be filed within 180 days.  

5.  The veteran's request for a waiver of recovery of an 
overpayment of compensation benefits in the amount of 
$2316.30 was timely filed. 

6.  The assessed overpayment did not result from fraud, 
misrepresentation, or bad faith.

7.  Repayment of the debt would cause the veteran undue 
financial hardship.



CONCLUSION OF LAW

The recovery of the overpayment of compensation benefits in 
the amount of $2,316.30 would be against the principles of 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 1.963(a), 1.965 (1999). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In an August 1972 rating decision, the veteran was granted 
entitlement to service connection for schizophrenic reaction, 
paranoid type, evaluated as 100 percent disabling, effective 
from November 6, 1967.

It appears from the record that the veteran was awarded 
additional compensation benefits in October 1992 as a result 
of his marriage to P.  That award appears to have been 
effective August 1, 1992.  On August 23, 1996, the RO 
received a statement from the veteran indicating that he was 
divorced from P. and requesting that his benefits be adjusted 
accordingly.  The veteran also submitted a copy of the 
divorce decree.  The divorce decree reflects that it was 
filed on August 15, 1996.  

On June 12, 1997, the RO informed the veteran that his 
compensation award had been reduced effective September 1, 
1996 due to the loss of a dependent spouse.  The veteran was 
also notified in that same letter that an overpayment may 
have been created and if so, he would be notified shortly 
thereafter of the exact amount of the overpayment.  

On August 27, 1997, the RO sent the veteran another letter 
indicating a possible overpayment.  The letter stated that 
the veteran would be informed shortly thereafter of the exact 
amount of the overpayment.  

In May 1998, the RO received a request by the veteran for a 
waiver of the recovery of an overpayment of compensation 
benefits.  

In May 1998, the RO also received a financial status report 
from the veteran indicating monthly income of $2,632.23 and 
monthly expenses of $2,673.24.  The veteran reported no 
assets other than a 1995 automobile.  The veteran also 
reported no monthly installment contracts.  

In a March 1999 statement, the veteran stated that a waiver 
was warranted for the overpayment created as a result of his 
August 1996 divorce.  The veteran indicated that he had 
submitted proof of his divorce as soon as he received it and 
he had no intention of defrauding the government.  

In a March 1999 decision, the RO denied the veteran's request 
for entitlement to a waiver of the recovery of an overpayment 
of compensation benefits in the amount of $2,316.30 on the 
grounds that his waiver request was not timely because it was 
not received within 180 days of June 26, 1997, the date of 
notice of the indebtedness.  The RO noted that the veteran 
was notified of his waiver rights on June 26, 1997.  

At his May 2000 hearing before a Member of the Board, the 
veteran testified that he had not received notice from the RO 
of the exact amount of the indebtedness or notice that he had 
180 days to request a waiver of indebtedness.  

Analysis

Initially, the Board reiterates that the RO denied 
entitlement to a waiver of the recovery of an overpayment of 
compensation benefits in the amount of $2,316.30 on the basis 
that the waiver request was not timely filed.  The applicable 
regulation provides that a request for a waiver of 
indebtedness shall only be considered, except as otherwise 
provided, if made within 180 days following the date of a 
notice of indebtedness issued on or after April 1, 1983, by 
VA to the debtor.  See 38 C.F.R. § 1.963(b)(2) (1999).  

The RO found that the veteran did not submit his waiver 
request within 180 days of a June 26, 1997 notification of 
his waiver rights for the debt of $2316.30.  However, the 
Board has carefully reviewed the evidence of record and is 
unable to find any document notifying the veteran of the 
amount of the indebtedness in question or the requirement 
that a request for a waiver be submitted within 180 days.  
Although RO letters dated June 12, 1997 and August 25, 1997 
informed the veteran that an overpayment may have been 
created, both letters stated that he would be notified 
shortly thereafter of the amount of the debt created.  
Additionally, neither letter informed the veteran of the 
requirement that a request for a waiver had to be filed 
within 180 days.  The Board has been unable to locate any RO 
letter to the veteran dated June 26, 1997, informing him of a 
debt in the amount of $2,316.30 and his waiver rights.

Thus, the Board is compelled to conclude that the veteran's 
May 1998 request for a waiver of the recovery of an 
overpayment of compensation benefits in the amount of 
$2316.30 was timely filed.  

The Board recognizes that the veteran has also alleged that 
VA is at fault in creation of the debt.  The record reflects 
that the veteran informed the RO of his divorce from P. 
within days of the August 1996 filing of the divorce decree.  
Unfortunately, the RO did not process the reduction until 
June 1997.  However, during the period from August 1996 to 
June 1997, the veteran continued to accept his monthly 
compensation payments. Accordingly, it can not be said that 
VA was completely at fault. 

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.963(a).  If 
there is no indication of fraud, misrepresentation, or bad 
faith in the record, the indebtedness shall be waived if the 
recovery of the overpayment would be against equity and good 
conscience.  See 38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 
1.965.

Following a review of the record, the Board concludes that 
there is no evidence of willful intention on the part of the 
veteran to commit fraud, misrepresent a material fact, or 
exercise bad faith in the creation of the overpayment that 
has been assessed against him.  Thus, the Board must 
determine whether the evidence establishes that recovery of 
the indebtedness would be against equity and good conscience, 
in which case recovery of overpayment may be waived.  See 
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965. 

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of the debtor:  Where actions of the debtor 
contribute to the creation of the debt.

2.  Balancing of faults: Weighing faults of the debtor 
against VA fault.

3.  Undue hardship:  Whether collection would deprive the 
debtor or family of basic necessities.

4.  Defeat the purpose:  Whether the withholding of benefits 
or recovery would nullify the objective for which VA benefits 
were intended.

5.  Unjust enrichment:  Failure to make restitution would 
result in unfair gain to the debtor.  

6.  Changing position to one's detriment:  Reliance on VA 
benefits in relinquishment of a valuable right or incurrence 
of a legal obligation.  

See 38 C.F.R. § 1.965(a).

As previously noted, it appears that the actions of both VA 
and the veteran contributed to the creation of this debt.  
The veteran timely notified the RO of the change in his 
marital status, but the RO did not process that reduction 
until almost a year later.  However, the veteran continued to 
accept his disability compensation payments during that time 
period.  The Board also recognizes that the veteran has been 
100 percent service-connected for paranoid schizophrenia 
since 1967.  Thus, creation of the debt rests with both VA 
and the veteran.  The Board cannot conclude that the veteran 
is more at fault than VA in the creation of the debt.  

The Board has considered whether recovery of the overpayment 
from the veteran would result in financial hardship.  The 
most recent financial status report reflects that the 
veteran's monthly expenses exceed his monthly income by 
$41.01.  Additionally, the record reflects that the veteran 
has numerous dependent children.  The veteran has no liquid 
assets and no monthly installment debts.  As the veteran is 
100 percent service-connected for paranoid schizophrenia, it 
is unlikely that his income will improve significantly in the 
near future.  Thus, the Board recognizes that if a portion of 
the veteran's monthly income were to be utilized to repay the 
indebtedness, such arrangement would undoubtedly cause a 
financial hardship for the veteran and his family.  

The Board is persuaded that the record fails to reveal an 
intention to take unfair advantage of the government.  
Moreover, the veteran has been cooperative in supplying 
information about his financial situation.  The Board 
recognizes that there are considerations that weigh against a 
waiver, and that the record is by no means ideally developed.  
Nevertheless, it does seem reasonably apparent that repayment 
of the obligation would result in undue hardship.  Moreover, 
the veteran's responsibility for the indebtedness was 
relatively minimal.

Thus, under the circumstances of this case, the Board finds 
that recovery of the overpayment of compensation benefits in 
the amount of $2316.30 would be against the principles of 
equity and good conscience.  Accordingly, the Board concludes 
that the evidence supports a waiver of the recovery of the 
overpayment at issue.  



ORDER

A waiver of the recovery of an overpayment of compensation 
benefits in the amount of $2,316.30 is granted.  



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 8 -


